Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 5/4/2022. 
Claims 1-20 are pending in the case. 

Response to Arguments
Applicant’s arguments and amendments with regards to the 35 U.S.C. § 103 rejection of claim(s) 1-20 have been considered, but are not persuasive. Applicant argues that the cited references fail to teach the new limitations in the current amended claims.
Applicant’s arguments do not apply to the current rejection; examiner has relied on new reference(s) Richardson (US 20070100824 A1) in the current rejection below, to teach the new limitations in the current amended claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, recites “determining… a presentation of the one of or more plurality of URLs of the plurality of URLs”. There is lack of antecedent basis for the limitation “the one of or more plurality of URLs of the plurality of URLs” in this claim, rendering the claims indefinite.
Claim(s) 2-7, do not contain claim limitations that cure the indefiniteness of claim(s) 1,  respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  
Claims 8 and 14, “a presentation of one of more URLs of the plurality of URLs” should be “a presentation of one or more URLs of the plurality of URLs”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 14-16, 20 are rejected under pre-AIA  35 U.S.C.103 as being unpatentable over Chakra (US 20140337702 A1), in view of Heath (US 20130073400 A1), Regan (US 20160180248 A1), Richardson (US 20070100824 A1) and Henkin (US 20110213655 A1). 

Regarding claim 1, Chakra teaches a method associated with managing a plurality URLs in a document comprising: determining, by one or more processors, information associated with a user accessing a document, wherein the document includes a hyperlink that is associated with a plurality of uniform resource locators (URLs) (Chakra [51, 60, 62, 63, 66] method to determine user profile for user viewing a document, document has hyperlink (link label) which may be associated with multiple hyperlinks (hyperlinks may be URLs)); 
identifying, by the one or more processors, that the user selects the hyperlink within the document (Chakra [60] user clicks on hyperlink); and 
determining, by the one or more processors, a presentation of one of more URLs of the plurality of URLs of the hyperlink for the user based on the determined information associated with the user (Chakra [63] based on user profile, URLs associated with hyperlink are analyzed and menu with one or more of associated URLs is displayed to user).

Chakra does not specifically teach crawling, by the one or more processors, and determining a link context from each of the plurality of URLs, wherein the link context is selected from a group consisting of: infrastructure and project management; wherein the determined information is limited to job role and skill level of the user; determining, by the one or more processors, a ranking for each of the plurality of URLs based on quantities of page hits and storing the ranking in a database as a default ranking, baseline ranking or an updated ranking; determining, … a presentation of the one of or more plurality of URLs of the plurality of URLs of the hyperlink for the user based on … the stored ranking of each of the plurality of URLs; and presenting, by the one or more processors, a content summary based on information associated with the one or more URLs, wherein the content summary consisting of: a new window, a dialog box, tooltip and user interface element.
However Heath teaches crawling, by … one or more processors, and determining a link context from each of the plurality of URLs, wherein the link context is selected from a group consisting of: infrastructure and project management (Heath [307, 320] context for URLs in webpage may be determined using crawling, Heath [72, 250, 245, 295, 144] context may be developers, transportation or contractors, construction progress, finance or expert, Heath [361, 362] methods may be performed by processors).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Heath of crawling and determining a link context from each of the plurality of URLs, wherein the link context is selected from a group consisting of: infrastructure and project management, into the invention suggested by Charkra; since both inventions are directed towards using user profile to filter URLs, and incorporating the teaching of Heath into the invention suggested by Charkra would provide the added advantage of using crawling to determine context of URLs to determine information from beyond the document, and the combination would perform with a reasonable expectation of success (Heath [307, 320, 72, 250, 245, 295, 144, 361, 362]).

Charkra and Heath do not specifically teach wherein the determined information is limited to job role and skill level of the user; determining, by the one or more processors, a ranking for each of the plurality of URLs based on quantities of page hits and storing the ranking in a database as a default ranking, baseline ranking or an updated ranking; determining, … a presentation of the one of or more plurality of URLs of the plurality of URLs of the hyperlink for the user based on … the stored ranking of each of the plurality of URLs; and presenting, by the one or more processors, a content summary based on information associated with the one or more URLs, wherein the content summary consisting of: a new window, a dialog box, tooltip and user interface element.
However Regan teaches wherein the determined information is limited to job role and skill level of the user (Regan [41, 45, 111] user may be provided with related information based on user job and skills profile, related information may be for web pages).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Regan of wherein the determined information is limited to job role and skill level of the user, into the invention suggested by Charkra and Heath; since both inventions are directed towards using user profile to provide related information, and incorporating the teaching of Regan into the invention suggested by Charkra and Heath would provide the added advantage of allowing a user’s job profile to be used in order to increase job related knowledge, and the combination would perform with a reasonable expectation of success (Regan [41, 45, 111]).

Chakra further teaches analyzing importance of each of the plurality of URLs based on criteria and user information; and determining, … a presentation of the one of or more plurality of URLs of the plurality of URLs of the hyperlink for the user based on … analyzed importance… of each of the plurality of URLs based on criteria and user information (Chakra [56, 63] based on user profile and other criteria, importance of URLs associated with hyperlink are analyzed).

Charkra, Heath and Regan do not specifically teach determining, by the one or more processors, a ranking for each of the plurality of URLs based on quantities of page hits and storing the ranking in a database as a default ranking, baseline ranking or an updated ranking; determining, … a presentation of the one of or more plurality of URLs of the plurality of URLs of the hyperlink for the user based on … the stored ranking of each of the plurality of URLs; and presenting, by the one or more processors, a content summary based on information associated with the one or more URLs, wherein the content summary consisting of: a new window, a dialog box, tooltip and user interface element.
However Richardson teaches determining, by the one or more processors, a ranking for each of … plurality of URLs based on quantities of page hits and storing the ranking in a database as a baseline ranking (Richardson [9, 28- 30, 34, 36, 37, 45] ranking of one or more URLs are determined based on page hits associated with URLs, all tracking information can be recorded together, tracking information may be stored in a database, ranking is communicated to determine presentation to user).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Richardson of determining, by the one or more processors, a ranking for each of … plurality of URLs based on quantities of page hits and storing the ranking in a database as a default ranking, baseline ranking or an updated ranking, into the invention suggested by Charkra, Heath and Regan, 
so that the analysis of importance of each of the plurality of URLs and determination of a a presentation of the one of or more plurality of URLs of the plurality of URLs of the hyperlink for the user based on … analyzed importance… of each of the plurality of URLs of Charkra, Heath and Regan,
is based on determining, by the one or more processors, a ranking for each of … plurality of URLs based on quantities of page hits and storing the ranking in a database as a baseline ranking as taught by Richardson; 
since both inventions are directed towards analyzing importance of each of a plurality of URLs based on criteria, and incorporating the teaching of Richardson into the invention suggested by Charkra, Heath and Regan would provide the added advantage of allowing popularity of URLs (determined based on page hits) to be used to determine the importance of different URLs, and the combination would perform with a reasonable expectation of success Richardson [9, 29, 30, 34, 36, 37, 45]).

Charkra, Heath, Regan and Richardson do not specifically teach presenting, by one or more processors, a content summary based on information associated with the one or more URLs, wherein the content summary consisting of: a new window, a dialog box, tooltip and user interface element.
However Henkin teaches presenting, by one or more processors, a content summary based on information associated with the one or more URLs, wherein the content summary consisting of: a new window, a dialog box, tooltip and user interface element (Henkin [124. 196] related URLs information may be displayed in a pop-up window after hovering)
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Henkin of presenting, by one or more processors, a content summary based on information associated with the one or more URLs, wherein the content summary consisting of: a new window, a dialog box, tooltip and user interface element, into the invention suggested by Charkra, Heath, Regan and Richardson; since both inventions are directed towards using user profile to provide related information, and incorporating the teaching of Henkin into the invention suggested by Charkra, Heath, Regan and Richardson would provide the added advantage of allowing user to view the related information on demand based on a hover, and the combination would perform with a reasonable expectation of success (Henkin [124. 196]).

Regarding claim 2, Charkra, Heath, Regan, Richardson and Henkin teach the invention as claimed in claim 1 above. Chakra further teaches wherein determining the presentation of one of more URLs of the plurality of URLs of the hyperlink for the user, further comprises: presenting. by one or more processors, all of the plurality of URLs to the user (Chakra [46] URLs in the displayed menu associated with hyperlink may or may not filter URLs based on user profile).

Regarding claim 3, Charkra, Heath, Regan, Richardson and Henkin teach the invention as claimed in claim 1 above. Chakra further teaches wherein determining the presentation of one of more URLs of the plurality of URLs of the hyperlink for the user, further comprises: identifying, by one or more processors, a URL of the plurality of URLs that is associated with user profile information of the user; and presenting, by one or more processors, the identified URL to the user (Chakra [46] URLs in the displayed menu associated with hyperlink may or may not filter URLs based on user profile).

Regarding claim 7, Charkra, Heath, Regan, Richardson and Henkin teach the invention as claimed in claim 1 above. Chakra further teaches wherein the determined information associated with the user includes a user job role and user preferences (Chakra [29] user profile may include profession and user preferences).

Claim 8, is for a product storing instructions similar in scope to the method of claim 1, and is rejected under the same rationale. Chakra further teaches a computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising (Chakra [22, 26]).

Claims 9, 10, is/are dependent on claim 8, is/are for a product storing instructions similar in scope to the method of claim(s) 2, 3, respectively, and is/are rejected under the same rationale.

Claim 14, is for a system executing instructions similar in scope to the method of claim 1, and is rejected under the same rationale. Chakra further teaches a computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising (Chakra [22, 26]).

Claims 15, 16, 20 is/are dependent on claim 14, is/are for a system executing instructions similar in scope to the method of claim(s) 2, 3, 7 respectively, and is/are rejected under the same rationale.

Claims 4-6, 11-13, 17-19, are rejected under 35 U.S.C. 103 as being unpatentable over Chakra (US 20140337702 A1), in view of Heath (US 20130073400 A1), Regan (US 20160180248 A1) and Henkin (US 20110213655 A1), and further in view of Driediger (US 20160099982 A1).

Regarding claim 4, Charkra, Heath, Regan, Richardson and Henkin teach the invention as claimed in claim 1 above. Charkra further teaches wherein determining the presentation of one of more URLs of the plurality of URLs of the hyperlink for the user, further comprises: determining, by one or more processors, contextual information associated with the user….identifying, by one or more processors, a URL of the plurality of URLs that is associated with the determined contextual information; and presenting, by one or more processors, the identified URL to the user (Chakra [63] based on user profile, URLs associated with hyperlink are analyzed and menu with one or more of associated URLs is displayed to user).
Chakra does not specifically teach wherein the contextual information includes recent activity of the user.
However Driediger teaches wherein the contextual information includes recent activity of the user (Driediger [66, 70] user profile may include recent user activity, user profile used to filter URLs).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Driediger of wherein the contextual information includes recent activity of the user; into the invention suggested by Charkra, Heath, Regan, Richardson and Henkin; since both inventions are directed towards using user profile to filter URLs, and incorporating the teaching of Driediger into the invention suggested by Charkra, Heath, Regan, Richardson and Henkin would provide the added advantage of allowing the system to determine user interests based on user activities, and the combination would perform with a reasonable expectation of success
(Driediger [66, 70]).

Regarding claim 5, Charkra, Heath, Regan, Richardson and Henkin teach the invention as claimed in claim 1 above. Claim 1 teaches determining the presentation of one of more URLs of the plurality of URLs of the hyperlink for the user.
Chakra does not specifically teach presenting, by one or more processors, information associated with the one or more URLs as a user interface element, wherein the information associated with the one or more URLs is selected from the group consisting of: a content summary, selectable links, and information retrieved through an application programming interface (API) call.
However Driediger teaches presenting, by one or more processors, information associated with the one or more URLs as a user interface element, wherein the information associated with the one or more URLs is selected from the group consisting of: a content summary, selectable links, and information retrieved through an application programming interface (API) call (Driediger [10, 35, 43, 59] URLs may be associated with summary, links or information retrieved through an API call).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Driediger of presenting, by one or more processors, information associated with the one or more URLs as a user interface element, wherein the information associated with the one or more URLs is selected from the group consisting of: a content summary, selectable links, and information retrieved through an application programming interface (API) call, into the invention suggested by Charkra, Heath, Regan, Richardson and Henkin; since both inventions are directed towards using user profile to filter URLs, and incorporating the teaching of Driediger into the invention suggested by Charkra, Heath, Regan, Richardson and Henkin would provide the added advantage of allowing the URLs to be associated with a variety of information, and the combination would perform with a reasonable expectation of success (Driediger [10, 35, 43, 59]).

Regarding claim 6, Charkra, Heath, Regan, Richardson and Henkin teach the invention as claimed in claim 1 above. Chakra does not specifically teach wherein the document is selected from the group consisting of: a webpage, a blog post, a message, and a network-accessible web document.
However Driediger teaches wherein the document is selected from the group consisting of: a webpage, a blog post, a message, and a network-accessible web document (Driediger [6, 35, 37]).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Driediger of wherein the document is selected from the group consisting of: a webpage, a blog post, a message, and a network-accessible web document, into the invention suggested by Charkra, Heath, Regan, Richardson and Henkin; since both inventions are directed towards using user profile to filter URLs, and incorporating the teaching of Driediger into the invention suggested by Charkra, Heath, Regan, Richardson and Henkin would provide the added advantage of allowing a user to access hyperlinks within a variety of documents, and the combination would perform with a reasonable expectation of success (Driediger [6, 35, 37]).

Claims 11-13 is/are dependent on claim 8, is/are for a product storing instructions similar in scope to the method of claim(s) 4-6 respectively, and is/are rejected under the same rationale.
Claims 17-19, is/are dependent on claim 14, is/are for a system executing instructions similar in scope to the method of claim(s) 4-6 respectively, and is/are rejected under the same rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178